Gary, J. Debt on replevin bond. The only complaint here is that the damages awarded by the jury were excessive, and the court erred in not granting a new trial, asked for that reason. The property consisted of a multitude of articles of household furniture, in various stages of “ wear and tear,” and it is impossible for the court, by any review of the testimony, intelligently to fix a value upon it. The jury were correctly instructed that “market value” was the rule, yet it is quite probable they deemed that inadequate compensation to a householder wrongfully deprived of her furniture. There was conflicting evidence as to the value, and the verdict of the jury is, under ordinary circumstances, conclusive. Judgment affirmed.